Metcalf, J.
It is conclusively settled that the notice to the defendant, which was put into the post-office by the cashier of the Malden Bank, was seasonable, and that it was sufficient to charge her as indorser, unless the letter containing that notice ought more particularly to have designated her place of residence, in order to make it a legal notice. Eagle Bank v. Hathaway, 5 Met. 212. Fitchburg Bank v. Perley, 2 Allen, 433. 3 Kent Com. (6th ed.) 108. Story on Bills, § 294. Shed v. Brett, 1 Pick. 401.
It is objected by the defendant’s counsel, that the direction to “ Mrs. Susan Collins, Boston,” was defective; that the street and number of her residence, which were in the Boston Directory, ought to have been added. And Bayley on Bills, (6th ed.) 280, 281, and Story on Notes, §§ 345, 346, are cited in support of the objection. It is also said, in Chit, on Bills, (10th Amer. ed.) 474, that “ if the party reside in a city or large town, the direction should not be to him at that place generally, but [should] state the particular street or part of the town where he resides, or his trade or occupation.” But the only decision cited in Bayley or in Chitty is Walter v. Haynes, Ry. & Mood. 149, where a notice was directed to an indorser of a bill of *440exchange, “ Mr. Haynes, Bristol,” and Chief Justice Abbott decided that it was insufficient, without proof that it was received; because there might be, in a large town, many persons to whom so general an address might apply. That case, therefore, does not sustain Mr. Chitty’s broad position. It decides only that a notice to a party who resides in a city or large town, is not sufficient, if it be directed to. him by his surname alone, without any special designation that may identify him. And in support of that precise point only is the case cited in Story on Notes, § 345. In the next section, the author cites no decision on the question whether a notice is sufficient, which is directed to an indorser in a city or large town, by his Christian and surname alone, without any further direction as to his residence. But we understand him to express the opinion that such notice ought to be deemed sufficient, except when the name is very common — as John Smith — or where the party giving notice knows, or can by reasonable inquiries ascertain, the particular street where the indorser resides.
In the present case, we are of opinion, in the absence, of any authority to the contrary, that the notice to the defendant was sufficient to charge her on her indorsement. It does not appear that there was in Boston any other person of the sa\ne name. Nor does the bill of exceptions show that the Malden Bank or the notary omitted to ascertain or to do anything which was required by law, in order to render the defendant answerable to her indorsee.
If the notice in' this case had been directed to “ Mrs. Collins, Boston,” without her first name, we should probably have held it to be insufficient, even without the authority of Walter v. Haynes. And we incline to the opinion that such a direction would be insufficient, prima facie, though the town to which it should be sent was not a large one. s For we know that there are, in small towns, in this state, numerous persons of the same Exceptions overruled. surname.